PER CURIAM.
The former wife appeals from an order ratifying and approving the report of the general master. This order found, inter alia, that the former wife failed to make certain payments to the former husband required by the final judgment of dissolution and entered judgment against her for these unpaid amounts.
The issue on this appeal arises from that provision of the unmodified final judgment of dissolution which states:
“Each party shall be responsible to pay one-half (½) of the insurance, taxes and major maintenance on said property,1 and in the event as to a dispute concerning *237what constitutes major maintenance, the Court hereto reserves jurisdiction to enter an appropriate Order....”
The wife contends that included in the amount found to be owing by her were ordinary upkeep and maintenance costs, as well as charges for the former husband’s labors in maintaining the house, none of which are major maintenance. We agree with this contention.
Although it is true that the trial court reserved jurisdiction to enter an appropriate order in the event of a dispute over what constitutes major maintenance, the report of the general master and the order entered thereon do not even purport to identify these items as major maintenance (nor would the evidence support such a view), but instead requires the wife to pay one-half the expenses of ordinary upkeep and maintenance, in effect retroactively modifying the final judgment of dissolution without any modification request, hearing thereon, or showing that the final judgment should be modified.
Accordingly, Paragraphs 2 and 3 of the order under review are reversed with directions that the amount set forth therein be reduced to the extent that it includes the maintenance costs objected to by the former wife.2 Paragraph 5 of the order under review is reversed with directions that it be modified to provide that the husband is entitled to assess against the wife labor services provided by him only in connection with major maintenance. In all other respects, the order is affirmed.
Affirmed in part; reversed in part, and remanded with directions.

. The property referred to in the above provision is the former marital home of the parties in *237which the husband, given the right to exclusive possession, resides with a minor child of the parties.


. These maintenance costs appear as Items 5, 6, 11, 12, 13, 16, 21, 24, 30, 36, 38, 42 and 45 on Exhibit A submitted by the former husband.